Citation Nr: 1536121	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to January 1973. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at a Board hearing in December 2013; a copy of that transcript is of record. 

In April 2014 and February 2015 decisions, the Board remanded the claim for further development.  In the February 2015 decision, the Board also remanded the issue of entitlement to a separate rating for neurological manifestations of service-connected low back disability.  In a May 2015 rating decision, the Appeals Management Center (AMC) granted service connection for radiculopathy of the bilateral lower extremities.  As this is considered a full grant of the benefits previously sought on appeal, the issue is no longer before the Board.  

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated May 2009 to August 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.  Specifically, the Veteran has asserted that potential employers will not hire him due to his limitations.  See December 2013 Board hearing transcript.  Additionally, a January 2013 VA treatment record shows that the Veteran has also reported that in order to prevent his legs from going numb, he needs to get out of a chair and walk around every 15 minutes.  The Veteran also reported that he cannot stand in one place for more than five minutes before feeling like he will lose feeling in his legs and fall down.  The Veteran also reported that he is unable to concentrate on a specific task for more than a few minutes because of the pain as well as the side effects of pain medications.  The Veteran also reported that he has to take frequent breaks from reading or operating a computer.  The Veteran also reported that he also feels that he needs a place to lie down or recline for at least 10 minutes each hour.  

The June 2014 Social and Industrial Survey noted that other than his work as a substitute teacher, the Veteran has made attempts to expand his career options by obtaining his BA (Bachelor of Arts).  The social worker noted that the Veteran sought employment consistent with his employment history, educational attainment, and vocational experience and continued to experience difficulty maintaining employment due to low back pain.  The social worker also noted that when the Veteran had jobs that permitted travel and autonomy, he reported being able to take care of the physical pain associated with his back.  The social worker noted that when he was restricted to a more sedentary environment, his back pain seemed to impact his job performance.  The social worker noted that the Veteran seemed to make attempts to obtain employment that provided more autonomy, however this became more difficult as the economy changed and as he became more honest with potential employers.  The social worker concluded that the Veteran's "service-connected condition definitely influenced this Veteran's decision to choose an early retirement and his decision to apply for SSDI".  

Furthermore, the June 2014 VA back examination report noted that the Veteran reported that he is unable to work in any capacity because he has concentration problems due to his low back condition and the medications.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

As noted above, the Veteran is now in receipt of service connection for radiculopathy of the lower extremities.  The Veteran has a combined disability rating of 50 percent effective September 16, 2010.  Although the Veteran does not meet the schedular criteria under 38 C.F.R. § 4.16(a), as there is evidence that suggests that he is unemployable due to service connected disabilties, consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is warranted.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC should forward this case to the Director, Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b) (2014).   

2.  The AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.   If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Thereafter, adjudicate the issue of entitlement to a TDIU.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


